Name: Commission Regulation (EEC) No 688/80 of 20 March 1980 on common arrangements for imports into the Benelux countries of dresses originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/26 Official Journal of the European Communities 22. 3 . 80 COMMISSION REGULATION (EEC) No 688/80 of 20 March 1980 on common arrangements for imports into the Benelux countries of dresses originating in Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries of dresses (category 26), originating in Hungary, have exceeded the levels referred to in paragraph 3 of the said Article 11 ;, Whereas, in accordance with paragraph 5 of the said Article 11 , Hungary was notified on 20 December 1979 of a request for consultations ; whereas following those consultations it has been agreed to make the products in question subject to quantitative limitation for the years 1980 , 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; HAS ADOPTED THIS REGULATION : . Article 1 Importation into the Benelux countries of the cate ­ gory of products originating in Hungary specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Hungary to the Benelux countries before the date of entry into force of this Regulation , which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Hungary to the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, all quantities of products shipped from Hungary to the Benelux coun ­ tries between 1 January 1980 and the date of entry into force of this Regulation and released for free circulation shall be set off against the quantitative limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. Whereas the products in question exported from Hungary between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365 , 27. 12 . 1978 , p . 1 . ( 2 ) OJ No L 248 , 2 . 10 . 1979 , p . 1 . 22. 3 . 80 Official Journal of the European Communities No L 76/27 ANNEX Quantitative limit from 1 January to 31 DecemberCate ­ gory CCT heading No NIMEXE code ( 1980) Description Non-member country Member States Unit 1980 1981 1982 26 60.05 BNL 170Hungary 1 000 pieces 179 187Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A II b) 4 cc) 1 1 22 33 44 A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : 61.02 B II e) 4 bb) cc) dd) ee) 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Women 's, girls and infants' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres